Citation Nr: 0201318	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  01-02 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date, prior to February 11, 2000, 
for a grant of an increased evaluation of 50 percent for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
November 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

To summarize the pertinent facts, the Board will note that in 
January 2000 the RO granted service connection for bilateral 
hearing loss and a 10 percent rating effective August 18, 
1992.  The RO issued notice in late January 2000.  The 
veteran's correspondence to the RO in February 2000 was 
styled as a claim for increase.  The RO in June 2000 granted 
a rating increase to 50 percent for his bilateral hearing 
loss from February 11, 2000.  He asserted through his 
correspondence to the RO in January 2001 that he disagreed 
with the effective date for increase in the June 2000 rating 
decision.  He summarized his argument for an effective date 
in August 1992 for the 50 percent rating based on clear and 
unmistakable error (CUE) in the initial rating determination.  

The record shows that on his VA Form 9 in March 2001 he 
indicated his desire for a Board hearing at the RO.  He 
advised the RO of the site where he preferred to attend a 
videoconference hearing.  Apparently he was scheduled for a 
Travel Board hearing in December 2001 but he did not appear 
on the scheduled date.  He did not object to the Travel Board 
hearing when he subsequently sought another hearing date.



The Board received his December 2001 letter, written several 
days after the hearing date, and construed it as a motion for 
a new hearing in view of the stated reasons for not attending 
the hearing a week earlier.  The Board granted his motion 
upon finding, in essence, that he demonstrated good cause, 
and had presented a timely request for postponement and for a 
new hearing date.  See 38 C.F.R. § 20.704(d)(2001).  

The Board advised him in a January 2001 letter that his 
motion was granted and that his records must be returned to 
the RO.  The Board observes that the recently published 
regulations that are effective February 22, 2002 permit the 
Board to obtain evidence and cure procedural defects without 
remanding.  They were not intended to preclude a remand in 
these circumstances.  See 67 Fed. Reg. 3,099-3.016 (Jan. 23, 
2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).  The request for a Board hearing at the RO is such 
a matter.  See Chairman's Memorandum No. 01-02-01 (January 
29, 2002) noting one such action is where an appellant has 
requested a field hearing either a Travel Board hearing or a 
local Hearing Officer hearing.  The veteran's motion for a 
new hearing did not specify the type of Board hearing he 
desired.  

The Board must observe that additional due process 
requirements may be applicable as a result of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should schedule a hearing 
before a traveling Member of the Board.  
The appellant should be advised of the 
hearing schedule and scheduled for a 
hearing that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  He 
should be informed of the consequences of 
failing to appear for the hearing.  All 
communications with the appellant 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.

Alternatively, if the RO wishes to 
schedule another videoconference hearing, 
the RO should ascertain whether the 
appellant is willing to accept a 
videoconference hearing in lieu of a 
Travel Board hearing.  

If the appellant affirmatively responds 
to this communication, in writing, then 
such a hearing should be scheduled and 
the appellant provided with adequate 
notification of the time and place.  All 
communications with the appellant 
regarding the scheduling of the 
videoconference hearing should be 
documented in the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


